DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 09/23/2020. Claims 1-11 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 9-11 are objected to because of the following informalities:  in the claims the “a period in which a predetermined…” should be “the period in which a predetermined…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhamri et al (US20210328622).

	Regarding claim 1, the cited reference Bhamri discloses a user terminal comprising: at least one of a receiving section and a transmission section (Fig. 8A-B discloses the method for transmitting (downlink) or receiving (uplink) a signal from a communication device in a wireless communication system in at least one of a plurality of BWPs), the receiving section receiving a downlink channel that is transmitted in repetition, and the transmission section transmitting an uplink channel in repetition, in one or more partial frequency bands (BWPs (Bandwidth Parts)) configured in a carrier (¶0048 discloses transmission of a signal in four subsequent TTIs to respective bandwidth parts. It is assumed that four BWPs (denoted BWP1, BWP2, BWP3, BWP4) are configured for the communication device which transmits or receives the signal where ¶0051 discloses that a BWP indicator as shown in Table 2 is currently specified for DCI format 0_1 used for scheduling of PUSCH (Physical Uplink Shared Channel) in one 
cell as well as for the DCI format 1_1 used for the scheduling of PDSCH in one cell); and a control section that exerts control so that, when a switch from a first BWP to a second BWP is commanded or configured during the repetition transmission (¶0028 discloses to use bandwidth part switching, e.g., for repetition and ¶0039 discloses configured BWPs for series of transmissions (e.g., repetitions) in both uplink and downlink.
¶0067 discloses that a BWP indicator can still be signaled in the DCI, e.g., switching of an active BWP from one configured BWP to another configured BWP), at least one of the receipt of the downlink channel and the transmission of the uplink channel is stopped or carried out based on a configuration of the first BWP or a configuration of the second BWP (¶0069 discloses switching of a BWP between two configured BWPs is indicated by the one bit. ¶0028 discloses that repetition of DL/UL data … It is proposed to use bandwidth part switching, e.g., for repetition of data and control 
channels).

	Regarding claim 4, the cited reference Bhamri discloses all limitations of claim 1. Bhamri further discloses wherein the control section exerts control so that, when the switch from the first BWP to the second BWP is commanded or configured during the repetition transmission, the receipt of the downlink channel that is transmitted in repetition and the repetition transmission of the uplink channel are continued based on a same parameter or restarted by applying a different parameter (¶0037 discloses that the active bandwidth part for a user equipment (e.g., the bandwidth part to be used by a UE for transmission and reception of signals in a TTI), can be switched among the configured BWPs… the active BWP may be switched to a larger BWP or to a smaller BWP. ¶0046 discloses that a hopping pattern assigns (maps) each of the plural TTIs in which the signal is transmitted/received to one of the BWPs…a BWP of a plurality of BWPs being mapped to a one of plural TTIs. From a previous TTI to a next/subsequent TTI to which BWPs are assigned by the BWP hopping pattern, the active BWP is switched from the previous BWP to the next TTI. Subsequent TTIs in which the signal is transmitted according to the BWP hopping pattern need not be temporally consecutive, e.g., the TTIs of a BWP hopping pattern, e.g., the TTIs to which BWPs are mapped by the hopping pattern, need not be adjacent (e.g., consecutive) TTIs in the time domain).

	Regarding claim 6, the claim is drawn to a base station performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al (US20210328622), in view of Wei et al (US20190158229).

	Regarding claim 2, the cited reference Bhamri discloses all limitations of claim 1. However, Bhamri does not explicitly teach wherein the control section exerts control so that, when BWP switching is commanded or configured while the repetition transmission of the downlink channel is in progress, part or all of retransmission control signals (HARQ- ACKs) in response to each repeated transmission of the downlink channel are not transmitted. 
In an analogous art Wei teaches wherein the control section exerts control so that, when BWP switching is commanded or configured while the repetition transmission of the downlink channel is in progress, part or all of retransmission control signals (HARQ- ACKs) in response to each repeated transmission of the downlink channel are not transmitted (¶0139 discloses that if the UE switches the BWP immediately, the UE may abort corresponding HARQ feedback in original BWP and new BWP).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wei to avoid the ambiguity  HARQ-ACK codebook configuration in some periods.

	Regarding claim 7, the combination Bhamri and Wei discloses all limitations of claim 2. Bhamri further discloses wherein the control section exerts control so that, when the switch from the first BWP to the second BWP is commanded or configured during the repetition transmission, the receipt of the downlink channel that is transmitted in repetition and the repetition transmission of the uplink channel are continued based on a same parameter or restarted by applying a different parameter (¶0037 discloses that the active bandwidth part for a user equipment (e.g., the bandwidth part to be used by a UE for transmission and reception of signals in a TTI), can be switched among the configured BWPs… the active BWP may be switched to a larger BWP or to a smaller BWP. ¶0046 discloses that a hopping pattern assigns (maps) each of the plural TTIs in which the signal is transmitted/received to one of the BWPs…a BWP of a plurality of BWPs being mapped to a one of plural TTIs. From a previous TTI 
to a next/subsequent TTI to which BWPs are assigned by the BWP hopping pattern, the active BWP is switched from the previous BWP to the next TTI. Subsequent TTIs in which the signal is transmitted according to the BWP hopping pattern need not be temporally consecutive, e.g., the TTIs of a BWP hopping pattern, e.g., the TTIs to which BWPs are mapped by the hopping pattern, need not be adjacent (e.g., consecutive) TTIs in the time domain).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al (US20210328622), in view of Wang et al (US20200358587).

Regarding claim 3, the cited reference Bhamri discloses all limitations of claim 1. However, Bhamri does not explicitly teach wherein the control section exerts control so that, even when a BWP is switched during the repetition transmission of the downlink channel, retransmission control signals (HARQ-ACKs) in response to each repeated transmission of the downlink channel are transmitted after the BWP is switched. 
In an analogous art Wang teaches wherein the control section exerts control so that, even when a BWP is switched during the repetition transmission of the downlink channel, retransmission control signals (HARQ-ACKs) in response to each repeated transmission of the downlink channel are transmitted after the BWP is switched (Fig. 4 and ¶0044 discloses that since UE has received DCI for BWP switching in slot N+1, all of slots N+1 to N+4 in the BWP switching period should be used for preparing BWP switching… Thus, it has to drop HARQ-ACKs which are originally to be transmitted in slots N+2 and N+3, as shown by two crosses on HARQ-ACKs in slots N+2 and N+3 (Fig. 4 ). ¶0046 discloses that the dropped HARQ-ACKs from slots N+2 and N+3 will be transmitted in slot N+5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang where the receiving UE need a BWP switching period to prepare for BWP switching and halting all uplink transmissions during BWP switching period.

	Regarding claim 8, the combination Bhamri and Wang discloses all limitations of claim 3. Bhamri further discloses wherein the control section exerts control so that, when the switch from the first BWP to the second BWP is commanded or configured during the repetition transmission, the receipt of the downlink channel that is transmitted in repetition and the repetition transmission of the uplink channel are continued based on a same parameter or restarted by applying a different parameter (¶0037 discloses that the active bandwidth part for a user equipment (e.g., the bandwidth part to be used by a UE for transmission and reception of signals in a TTI), can be switched among the configured BWPs… the active BWP may be switched to a larger BWP or to a smaller BWP. ¶0046 discloses that a hopping pattern assigns (maps) each of the plural TTIs in which the signal is transmitted/received to one of the BWPs…a BWP of a plurality of BWPs being mapped to a one of plural TTIs. From a previous TTI to a next/subsequent TTI to which BWPs are assigned by the BWP hopping pattern, the active BWP is switched from the previous BWP to the next TTI. Subsequent TTIs in which the signal is transmitted according to the BWP hopping pattern need not be temporally consecutive, e.g., the TTIs of a BWP hopping pattern, e.g., the TTIs to which BWPs are mapped by the hopping pattern, need not be adjacent (e.g., consecutive) TTIs in the time domain).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al (US20210328622), in view of Park (US20190104543).

	Regarding claim 5, the cited reference Bhamri discloses all limitations of claim 1. However, Bhamri does not explicitly teach wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured. 
In an analogous art Park teaches wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured (¶0161 discloses that when the DL BWP switching is indicated through the DL assignment DCI in a n-th slot #n, the currently active DL BWP is deactivated, and the new DL BWP indicated by the DL assignment DCI may be activated from the slot #(n+k) after the k slot from the slot #n. However, the DL assignment DCI may not include PDSCH scheduling control information and ¶0162 discloses that ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park  where BWP switching may be efficiently performed according to the capability of the UE.

	Regarding claim 11, the cited reference Bhamri discloses all limitations of claim 4. However, Bhamri does not explicitly teach wherein the control section controls the repetition 
transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured. 
In an analogous art Park teaches wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured (¶0161 discloses that when the DL BWP switching is indicated through the DL assignment DCI in a n-th slot #n, the currently active DL BWP is deactivated, and the new DL BWP indicated by the DL assignment DCI may be activated from the slot #(n+k) after the k slot from the slot #n. However, the DL assignment DCI may not include PDSCH scheduling control information and ¶0162 discloses that ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park  where BWP switching may be efficiently performed according to the capability of the UE.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al (US20210328622), in view of Wei et al (US20190158229), in further view of Park (US20190104543).

	Regarding claim 9, the combination of Bhamri and Wei discloses all limitations of claim 2. However, the combination does not explicitly teach wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured. 
In an analogous art Park teaches wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured (¶0161 discloses that when the DL BWP switching is indicated through the DL assignment DCI in a n-th slot #n, the currently active DL BWP is deactivated, and the new DL BWP indicated by the DL assignment DCI may be activated from the slot #(n+k) after the k slot from the slot #n. However, the DL assignment DCI may not include PDSCH scheduling control 
information and ¶0162 discloses that ).
	It would have been obvious to one of ordinary skill in the art before the effective filling 
date of the claimed invention to incorporate the method of Park  where BWP switching may be efficiently performed according to the capability of the UE.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamri et al (US20210328622), in view of Wang et al (US20200358587), in further view of Park (US20190104543).

	Regarding claim 9, the combination of Bhamri and Wang discloses all limitations of claim 3. However, the combination does not explicitly teach wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured. 
In an analogous art Park teaches wherein the control section controls the repetition transmission based on an assumption that, when an uplink shared channel that is not scheduled by downlink control information is transmitted in repetition, no BWP switching takes place at least in one of a period for the repetition transmission and a period in which a predetermined repetition of transmission is configured (¶0161 discloses that when the DL BWP switching is indicated through the DL assignment DCI in a n-th slot #n, the currently active DL BWP is deactivated, and the new DL BWP indicated by the DL assignment DCI may be activated from the slot #(n+k) after the k slot from the slot #n. However, the DL assignment DCI may not include PDSCH scheduling control information and ¶0162 discloses that ).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park  where BWP switching may be efficiently performed according to the capability of the UE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462